Ingraham, J.
There is but one cause of action set up in. the complaint, that is an action for damages caused by the fraudulent misrepresentations made by defendant. The fact, that there are two items of damage, one the amount paid by plaintiff for the stock, and one the value of the services, rendered to the corporation, does not make two causes of action. The motion to separately state the causes of action denied. Nor should the plaintiff be required to make the-complaint more definite and certain, as to the items of' the damage alleged to have been sustained by plaintiff. If information is sought upon that ground the proper remedy is by a bill of particulars, and not a motion to make the., complaint more definite and certain. Motion should therefore be denied, with $10 costs.